Case: 20-30001     Document: 00516170162         Page: 1     Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                January 18, 2022
                                  No. 20-30001                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Mark Anthony Thompson,

                                                           Plaintiff—Appellant,

                                       versus

   Eric Link; Myers P. Namie; John L. Walker; Patricia
   Minaldi,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:19-CV-252


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Mark Anthony Thompson, federal prisoner # 44671-379, appeals the
   dismissal of his complaint seeking relief under Bivens v. Six Unknown Named
   Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). The district court



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30001      Document: 00516170162          Page: 2    Date Filed: 01/18/2022




                                    No. 20-30001


   determined that his claims were either barred under Heck v. Humphrey, 512
   U.S. 477 (1994), or collaterally estopped. Even with the benefit of liberal
   construction, Thompson’s initial brief addresses only the merits of his civil
   rights claims rather than the district court’s reasons for dismissing his
   complaint. Thus, he has abandoned any challenge to the district court’s
   judgment. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987). Although Thompson attempts to challenge the district
   court’s reliance on Heck and the collateral estoppel doctrine for the first time
   in his reply brief, we do not consider the new arguments raised in his reply
   brief. See United States v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir. 2005).
          The judgment of the district court is AFFIRMED.




                                          2